Peb Cubiam.
The judgment should be reversed and a new trial granted, with costs to the appellant to abide the event, upon the ground that the court erroneously excluded parol evidence offered by the plaintiff tending to establish that by mutual mistake, or by mistake on the part of the plaintiff and fraud on the part of the defendants, the written contract fails correctly to express the true agreement of the parties. (Susquehanna S. S. Co. v. Andersen & Co., 239 N. Y. 285.)
Present —- Mabtin, P. J., McAvoy, Untebmyeb, Dobe and Cohn, JJ.
Judgment unanimously reversed and a new trial granted, with costs to the appellant to abide the event.